DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/15/2021.
Applicant's election with traverse of invention I in the reply filed on 1/15/2021 is acknowledged.  The traversal is on the ground(s) that no serious burden exists for examining both inventions.  This is not found persuasive because "serious burden" is not merely defined by a search. Rather, a "serious burden" also encompasses consideration of the claims and arguments in light of the prior art.  Examining both inventions does pose a serious burden and applicants argument is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
What is the relationship between the “a guide rail section” introduced in claim 1, line 7 and the “a first pair of elevator car guide rail sections” introduced in claim 1, line 2?
What is the relationship between the “a beam of collimated light” introduced in claim 1, line 10 and the “a beam of collimated light” introduced in claim 1, line 9?
What is the relationship between the “a target member” and “a target point” introduced in claim 1, line 14 and the “a target member” and “a target point” introduced in claim 1, line 7?
What is the relationship between the “a guide rail section” introduced in claim 1, line 14 and the “a first pair of elevator car guide rail sections” introduced in claim 1, line 2; and the “a second pair of elevator car guide rail sections” introduced in claim 1, line 13; and the “a guide rail section” introduced in claim 1, line 7?
Claim 1 recites the limitation "the horizontal direction" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Does “the guide rail” in claim 1, line 16 refer to “the guide rail introduced in claim 1, line 14 or line 7 or something else entirely?
In claim 4, line 2, the limitation “a working platform” is vague and indefinite.  What sort of platform makes it a working platform?  Must is be able to support 1 lb?  Are all platforms working platforms?  Where is this defined in the specification?  What structure is being claimed?
What is the relationship between the “a pair of guide rail sections” introduced in claim 5, line 5 and the “a first pair of elevator car guide rail sections introduced in claim 1, line 2?
Claim 6 recites the limitation "the bottom" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
8 recites the limitation "the upper end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
What is the relationship between the “a second guide rail section” introduced in claim 8, lines 2, 3 and 4, and the “a second pair of guide rail sections” introduced in claim 1, line 13?
What is the relationship between “horizontal directions” introduced in claim 9, line 2 and “the horizontal direction” introduced in claim 1, line 16?  Are there multiple horizontal directions?  What structure is being claimed?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Barneman et al., US PGPub 2009/0120734.

    PNG
    media_image1.png
    274
    315
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    266
    572
    media_image2.png
    Greyscale

Regarding claim 1, as best understood, Barneman et al. discloses a guide rail alignment method (see fig 3-6) comprising attaching and aligning a first pair of elevator car guide rail sections (51, 52)  in an 1,62) and removably attaching a target member (12) comprising a target point (13) to a guide rail section of the second pair of guide rail sections (6), wherein the target point (13) is at an identical position in the horizontal direction (left to right in fig 7) relative to the guide rail (6) as the target point (13) for the guide rail of the first pair of guide rail sections (5); aligning the guide rail section of the second pair of guide rail sections (6) so that the light beam (9) produced by the positioning light source (8) meets the target point (13) of the target member (12) attached to the guide rail section of the second pair of guide rail sections (6).
Regarding claim 2, as best understood, Barneman et al. discloses the method according to claim 1, wherein the beam of collimated light (9) is emitted in a vertical direction (bottom to top in fig 7).
Regarding claim 3, as best understood, Barneman et al. discloses the method according to claim 1, wherein the target member (12) is attached above the vertically moveable base (23).
Regarding claim 4, as best understood, Barneman et al. discloses the method according to claim 1, wherein the vertically moveable base (23) is a working platform (platform which supports 8).
Regarding claim 5, as best understood, Barneman et al. discloses the method according to claim 1, wherein two positioning light sources (8 on left and right in fig 5) are attached to the vertically moveable base (23), so that the light beam (9) produced by each positioning light source (8) meets the target point (13) of the target member (12) in one guide rail section (as described above) allowing the 
Regarding claim 6, as best understood, Barneman et al. discloses the method according to claim 1, wherein the positioning light source (8) is positioned on the bottom of the vertically moveable base (see fig  6).
Regarding claim 8, as best understood, Barneman et al. discloses the method according to claim 1, wherein the target member (12) is attached to the upper end (see fig 8) of a second guide rail section (6).
Regarding claim 10, as best understood, Barneman et al. discloses the method according to claim 1, wherein after the second pair of guide rail sections (6) has been attached and aligned, at least one further pair of guide rail sections (71,72) is attached and aligned in the same manner as the second pair of guide rail sections (6), and wherein the positioning light source (8) remains in the same position during attaching and aligning of at least one further pair of guide rail sections (7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barneman et al.
Regarding claim 9, as best understood, Barneman et al. discloses the method according to claim 1, wherein the movement of the vertically moveable base (23) is limited in horizontal directions (see slotted connection in fig 6).  Barneman et al. does not specify that the horizontal confinement is 0.5-1.0 .  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barneman et al. in view of Qiu, US PGPub 2010/0309452.
Regarding claims 7, as best understood, Barneman et al. discloses the method according to claim 1, but does not specify a top structure with an opening to allow the passage of light.  

    PNG
    media_image3.png
    527
    407
    media_image3.png
    Greyscale

Qiu teaches a similar alignment structure with a top structure (24) and an opening (44,46) is provided in the top structure (24) to allow the passage of the light beam (28) through the top structure (24).  It would have been obvious to provide the top structure described by Qiu to the system disclosed by Barneman et al. in order to automate the measurement between the beam and shaft sidewalls to ensure proper centering within the shaft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654